                   Case 1:20-cv-01520-SAB Document 3 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     KATARINA MARIE COX,                                  Case No. 1:20-cv-01520-SAB
11
                       Plaintiff,                         ORDER DENYING APPLICATION TO
12                                                        PROCEED IN FORMA PAUPERIS
              v.                                          WITHOUT PREJUDICE AND REQUIRING
13                                                        PLAINTIFF TO SUBMIT CORRECTED
     COMMISSIONER OF SOCIAL SECURITY,                     APPLICATION
14
                       Defendant.                         (ECF No. 2)
15
                                                          FOURTEEN DAY DEADLINE
16

17          Plaintiff Katarina Marie Cox filed a complaint on October 28, 2020, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.) First,

19 although the name in the caption and the signature match Plaintiff’s name, the application
20 contains the incorrect party name in the space where the declarant’s name is supposed to be

21 entered.        (ECF No. 2 at 1-2.)   Further, while Plaintiff first answers that her last date of

22 employment was in 2002, Plaintiff also checks the box indicating that she has received business,

23 profession or other self-employment earnings within the past twelve (12) months. (ECF No. 2 at

24 1.) It is not clear if Plaintiff meant to enter “2020,” instead of “2002,” or if the first page of the

25 application contains incorrect information from the previous declarant that used the form.

26 ///
27 ///

28 ///


                                                      1
                 Case 1:20-cv-01520-SAB Document 3 Filed 10/30/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED WITHOUT

 3                  PREJUDICE; and

 4          2.      Within fourteen days of entry of this order, Plaintiff shall either file a corrected

 5                  application to proceed in forma pauperis or pay the filing fee for this action.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        October 30, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
